DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: See Applicant’s Remarks dated 8/19/2021, particularly on pages 8, regarding how the currently amended claim 1 is distinguished over the teaching of Smith (U.S. Pub. No. 2016/0323524) in view of Kirillov et al. (U.S. Pub. No. 2020/0103507).  Applicant argues that Kirillov fails to disclose “causing the image sensor to capture at least one reduced resolution frame” which “comprises causing the image sensor to capture a further image frame corresponding to the desired region of interest during a given scan interval, as recited in claim 1.  Kirillov discloses a reading cycle during which a region of interest is selected and takes a high resolution scan of the ROI and a low resolution scan of areas outside the ROI.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697